Exhibit 10.2







VOTING AGREEMENT


BY AND AMONG


SECURITY WITH ADVANCED TECHNOLOGY, INC.,


PEPPERBALL TECHNOLOGIES, INC.


AND


CERTAIN STOCKHOLDERS OF


SECURITY WITH ADVANCED TECHNOLOGY, INC.


DATED AS OF MAY 27, 2008






--------------------------------------------------------------------------------




VOTING AGREEMENT

        VOTING AGREEMENT (the “Agreement”), dated as of May 27, 2008, by and
among PepperBall Technologies, Inc., a Delaware corporation (“PepperBall”),
Security With Advanced Technology, Inc., a Colorado corporation (“SWAT”), and
the individuals listed on Schedule A attached hereto (each a “Stockholder” and
collectively, the “Stockholders”).

RECITALS

        WHEREAS, SWAT and PepperBall have negotiated a term sheet which
describes the terms upon which PTI Acquisition Corp., a Delaware corporation and
a wholly-owned subsidiary of SWAT, will merge with and into PepperBall with
PepperBall surviving as the continuing entity (the “Merger Transaction”).

        WHEREAS, as an inducement to PepperBall to consummate the Merger
Transaction pursuant to an agreement and plan of merger and reorganization (the
“Merger Agreement”), SWAT and the Stockholders have agreed to enter into this
Agreement.

        WHEREAS, as of the date hereof, each Stockholder is the registered owner
of, or has the power to vote, the number of shares of common stock of SWAT
(“SWAT Common Stock”) and/or the number of shares of preferred stock of SWAT
(“SWAT Preferred Stock” and, together with the SWAT Common Stock, the “SWAT
Stock”) as indicated on Schedule A.

        NOW, THEREFORE for valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Voting of Shares.


                 (a)    Voting of Shares and Proxy. During the Term (as defined
below) of this Agreement, at every meeting of the stockholders of SWAT called,
and at every adjournment hereof, and on every action or approval by written
consent of the stockholders of SWAT, each Stockholder shall vote (or cause to be
voted) the Shares (as defined in Section 1(b) below) owned by such Stockholder
to be voted: (i) in favor of the adoption of the Merger Agreement and the other
transactions contemplated by the Merger Agreement; (ii) against any proposal for
any merger, consolidation, sale of assets, recapitalization or other business
combination involving SWAT (other than the Merger Transaction) or any other
action or agreement that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of SWAT under
the Merger Agreement or which would result in any of the conditions to SWAT’s
obligations under the Merger Agreement not being fulfilled; and (iii) in favor
of any other matter required under the Merger Agreement to close the Merger
Transaction.

                 (b)     “Shares” shall mean: (i) all securities of SWAT
(including all shares of SWAT Stock and all options, warrants and other rights
to acquire SWAT Stock) owned by each Stockholder as of the date of this
Agreement; and (ii) all additional securities of SWAT (including all shares of
SWAT Stock and all additional options, warrants and other rights to acquire SWAT
Stock) of which each Stockholder acquires ownership during the Term of this
Agreement. In the event of a stock dividend or distribution, or any change in
SWAT Stock by reason of any stock dividend or distribution, or any change in
SWAT Stock by reason of any stock dividend, split-up, recapitalization,
combination, exchange of shares or the like, the term “Shares” shall be deemed
to refer to and include the Shares as well as all such stock dividends and
distributions and any securities into which or for which any or all of the
Shares may be changed or exchanged or which are received in such transaction.

1

--------------------------------------------------------------------------------



                 (c)     Concurrently with the execution of this Agreement, each
Stockholder agrees to deliver to PepperBall a proxy in the form attached hereto
as Exhibit A (the “Proxy”), which shall be irrevocable to the fullest extent
permissible by law during the Term of this Agreement, with respect to the Shares
owned by each Stockholder.

2. Restrictions on Transfer of Shares.


                 (a)    Restrictions on Transfer of Shares Prior to the
Consummation of the Merger Transaction. During the Term of this Agreement,, each
Stockholder hereby agrees not to take any of the following actions, except in
accordance with subsection (b) of this Section 2: (i) tender any of the
Stockholder’s Shares; (ii) sell, transfer, distribute, pledge, encumber, assign
or otherwise dispose of (or enter into any transaction or device that is
designed to, or could reasonably be expected to, result in the disposition by
any person at any time in the future of) any of the Stockholder’s Shares;
(iii) enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of any of the Stockholder’s Shares; (iv) enforce or permit the execution of the
provisions of any redemption, share purchase or sale, recapitalization or other
agreement with SWAT (except with respect to the approval of the Merger
Agreement); (v) deposit any of the Stockholder’s Shares into a voting trust or
depositary facility or, except as contemplated hereby, enter into a voting
agreement or arrangement with respect to any Shares or grant any proxy with
respect thereto; or (vi) enter into any contract, option or other arrangement or
understanding with respect to or consent to the offer for sale, sale, transfer,
pledge, encumbrance, assignment or other disposition of, any of its Shares (any
transaction referred to in clause (i), (ii), (iii), (iv), (v) or (vi) is
hereinafter referred to as a “Transfer”).

                 (b)     Notwithstanding subsection (a) above, each Stockholder
may take an action described in subsection (a) of this Section 2 if
(i) PepperBall gives its prior written consent to such action or (ii) the
proposed transferee shall have executed a counterpart of this Agreement and the
Proxy and shall have agreed to hold such Shares or interest in such Shares
subject to all of the terms and provisions of this Agreement.

                 (c)     Except as permitted by Section 2(b), during the Term of
this Agreement, no Stockholder shall request that SWAT or its transfer agent
register the Transfer (book-entry or otherwise) of any certificate or
uncertificated interest representing any of such Stockholder’s Shares, and each
Stockholder hereby consents to the entry of stop transfer instructions by SWAT
of any Transfer of such Stockholder’s Shares, unless such Transfer is made in
compliance with this Agreement.

2

--------------------------------------------------------------------------------



                 (d)     Except as permitted by Section 2(b), during the Term of
this Agreement, SWAT will not register the Transfer (book-entry or otherwise) of
any certificate or uncertified interest representing any of the Stockholder’s
Shares and will enter a stop transfer instruction on any Transfer attempted in
violation of this Agreement.

3. Representations and Warranties; Additional Covenants of the Stockholders.


                 Each Stockholder hereby represents and warrants and covenants
to PepperBall as follows:

                 (a)    Authorization. Each Stockholder has the power, corporate
or otherwise, and authority to enter into this Agreement and to carry out its
obligations hereunder. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby by each Stockholder have
been duly and validly authorized by such Stockholder and no other proceedings,
corporate or otherwise, on the part of the Stockholder is necessary to authorize
the execution and delivery of this Agreement or the performance by the
Stockholder of its obligations hereunder. The Agreement has been duly and
validly executed and delivered by the Stockholder and constitutes the legal,
valid and binding obligation of such Stockholder, enforceable against such
Stockholder in accordance with its terms.

                 (b)    No Conflict. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby will
not (i) conflict with or result in any breach of any provision of the
certificate of incorporation, bylaws or similar organizational documents, if
any, of Stockholder, or (ii) result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default (or give rise to
any right of termination, amendment, cancellation or acceleration) under, any of
the terms, conditions or provisions of any note, bond, mortgage, indenture,
lease, license, contract, agreement or other instrument or obligation to which
Stockholder is a party or by which any of its properties or assets including the
Shares may be bound, or (iii) violate any order, writ, injunction, decree,
judgment, permit, license, ordinance, law, statute, rule or regulation
applicable to Stockholder or any of its properties or assets including the
Shares.

                 (c)    Title to Shares. Stockholder is the registered or
beneficial owner of its Shares free and clear of any lien or encumbrance, proxy
or voting restriction other than pursuant to this Agreement. Such Shares are all
the securities of SWAT owned of record or beneficially by Stockholder on the
date of this Agreement.

                 (d)    Accredited Investor. Stockholder is an “accredited
investor” within the meaning of the United States Securities and Exchange
Commission (“SEC”) Rule 501 of Regulation D, as presently in effect.

                 (e)    Reliance by PepperBall. Each Stockholder acknowledges
that the execution and delivery of this Agreement is a material and substantial
inducement for PepperBall to execute and deliver the Merger Agreement.

                 (f)    Certain Actions. During the Term of this Agreement, each
Stockholder agrees not to, directly or indirectly, take any other action that
would make any representation or warranty of Stockholder contained herein untrue
or incorrect.

3

--------------------------------------------------------------------------------



                 (g)    No Solicitation. During the Term of this Agreement,
except as permitted by Section of 5.5(b) of the Merger Agreement and solely to
the extent of and in the Stockholder’s capacity as an officer or director of
SWAT, the Stockholder will not, directly or indirectly, and will instruct the
Stockholder’s agents, representatives, affiliates, employees, officers and
directors not to, directly or indirectly, solicit, initiate or knowingly
encourage (including by way of furnishing nonpublic information), or take any
other action knowingly to facilitate, any inquires or the making of any proposal
or offer (including, without limitation, any proposal or offer to the
Stockholders of SWAT) that constitutes, or may reasonably be expected to lead
to, any acquisition of SWAT (an “Acquisition”), or enter into or maintain or
continue discussion or negotiate with any person or entity in furtherance of
such inquires to obtain an Acquisition, or agree to or endorse an Acquisition,
or authorize or permit any of the agents, representatives, affiliates (other
than in the case of a limited partnership, the limited partners hereof),
employees, officers and directors, to take any such action, for each Stockholder
who is also an officer or director of SWAT. Stockholder shall notify PepperBall
immediately after receipt by Stockholder or any of Stockholder’s agents,
representatives, affiliates, employees, officers and directors, of any proposal
for, or inquiry respecting, an Acquisition or any request for nonpublic
information in connection with such a proposal or inquiry, or for access to the
properties, books or records of SWAT by any person or entity that informs or has
informed SWAT or Stockholder that it is considering making or has made such a
proposal or inquiry. Such notice to PepperBall shall indicate in reasonable
detail the identity of the person making the proposal or inquiry and the terms
and conditions of such proposal or inquiry. Stockholder immediately shall cease
and cause to be terminated all existing discussions or negotiations with any
parties conducted heretofore with respect to an Acquisition, except in respect
of the transactions contemplated by this Agreement, to the extent that such
Stockholder is also an officer or director of SWAT. Nothing contained in this
Section 3(g) shall restrict, limit or prohibit the officers, directors,
employees and principal stockholders of SWAT from complying with their fiduciary
duties to the stockholders of SWAT including, without limitation, the provisions
of Section 5.5(b) of the Merger Agreement.

                 (h)    Acknowledgment and Approval of the Merger Agreement. The
Stockholder hereby acknowledges and agrees that the Stockholder has received a
copy of the Merger Agreement and that the Stockholder has reviewed and
understands the terms hereof.

                 (i)    Ownership. Nothing contained in this Agreement shall be
deemed to vest in PepperBall any direct or indirect ownership or incidence of
ownership of or with respect to any of the Stockholder’s Shares. Except as
otherwise provided herein, all rights, ownership and economic benefits of and
relating to the Stockholder’s Shares shall remain and belong to the Stockholder,
and PepperBall shall not have any authority to manage, direct, superintend,
restrict, regulate, govern, or administer any of the policies or operations of
SWAT or exercise any power or authority to direct Stockholder in the voting of
any of Stockholder’s Shares, except as otherwise provided herein, or the
performance of Stockholder’s duties or responsibilities as a Stockholder of
SWAT.

4. General Provisions.


4

--------------------------------------------------------------------------------



                 (a)    Notices. All notices and other communications given or
made pursuant to this Agreement shall be in writing and shall be deemed given,
(i) five business days following sending by registered or certified mail,
postage prepaid, (ii) when sent if sent by facsimile; provided, however, that
the facsimile is promptly confirmed by telephone confirmation thereof,
(iii) when delivered, if delivered personally to the intended recipient, and
(iv) one business day following sending by overnight delivery via a national
courier service, and in each case, addressed to a party at the following address
for such party (or at such other addresses as shall be specified by notice given
in accordance with this Section 4):

  if to SWAT:


  Security With Advanced Technology, Inc.
1722 Boxelder St., Suite 101
Louisville, CO 80027
Attention: Jeffrey McGonegal, CEO
Facsimile No.: (303) 439-0414


  with a copy to:


  Brownstein Hyatt Farber Schreck, LLP
410 17th Street, 22nd Floor
Denver, CO 80202
Attention: Adam J. Agron, Esq.
Facsimile No.: (303) 223-1111


  if to a Stockholder:


  then to the address listed opposite such Stockholder's name on Schedule A
attached hereto.


  if to PepperBall:


  PepperBall Technologies, Inc.
6142 Nancy Ridge Drive, Suite 101
San Diego, CA 92121
Attention: Eric P. Wenaas, CEO
Facsimile No.: (858) 202-0078


  with a copy to:


  Morrison & Foerster LLP
12531 High Bluff Drive
San Diego, CA 92130
Attention: Scott M. Stanton, Esq.
Facsimile No.: (858) 720-5125


                 (b)    Descriptive Headings. The descriptive headings herein
are inserted for convenience of reference only and are not intended to be part
of or to affect the meaning or interpretation of this Agreement.

5

--------------------------------------------------------------------------------



                 (c)    Severability. The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application hereof to any person or any
circumstance, is invalid or unenforceable, (i) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (ii) the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
hereof, in any other jurisdiction.

                 (d)    Entire Agreement; Amendment; Waiver. This Agreement, the
Proxy, and the Merger Agreement constitute the entire agreement of the parties
and supersede all prior agreements and undertakings, both written and oral,
between the parties, or any of them, with respect to the subject matter hereof
and hereof. This Agreement may not be amended or modified except in an
instrument in writing signed by, or on behalf of, the parties hereto. No failure
or delay by any party in exercising any right, power or privilege hereunder
shall operate as a waiver hereof, nor shall any single or partial exercise
hereof preclude any other or further exercise hereof or the exercise of any
other right, power or privilege.

                 (e)    Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns; provided, however, that
neither this Agreement nor any of the rights, interests or obligations of the
parties hereto may be assigned by PepperBall, on the one hand, or any
Stockholder, on the other hand, by operation of law or otherwise without the
prior written consent of the other party.

                 (f)    Specific Performance. The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, this being in addition
to any other remedy to which they are entitled at law or in equity.

                 (g)    Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without giving
effect to the choice of law principles hereof.

                 (h)    Parties in Interest. This Agreement shall be binding
upon and inure solely to the benefit of each party hereto and its successors and
permitted assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other person any rights, benefits or
remedies of any nature whatsoever under or by reason of this Agreement.

                 (i)    Counterparts. This Agreement may be executed in two or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other parties.

6

--------------------------------------------------------------------------------



                 (j)    Termination. This Agreement and the Proxy, and all
obligations of the parties hereunder and thereunder, shall be effective as of
the date first set forth above and terminate immediately, without any further
action being required, upon the earlier of (i) any termination of the Merger
Agreement and (ii) the consummation of the Merger Transaction (the “Term”).

                 (k)    Further Assurance. Each party to this Agreement agrees
(i) to furnish upon request to the other party such further information, (ii) to
execute and deliver to the other party such other documents and (iii) to do such
other acts and things as the other party reasonably requests for the purpose of
carrying out the intent of this Agreement and the documents and instruments
referred to herein.

                 (l)    Interpretation. The words “hereof,” “herein,” “herewith”
and words of similar import shall, unless otherwise stated, be construed to
refer to this Agreement as a whole and not to any particular provision of this
Agreement, section and exhibit references are to the sections and exhibits of
this Agreement unless otherwise specified. Whenever the words “include,”
“includes,” or “including” are used in this Agreement, they shall be deemed to
be followed by the words “without limitation.” All terms defined in this
Agreement shall have the defined meanings contained herein when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein. The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such terms. Any agreement,
instrument, or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument, or
statute as from time to time, amended, qualified or supplemented, including (in
the case of agreements and instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and all attachments
thereto and instruments incorporated therein. References to a person are also to
its permitted successors and assigns. The parties have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.

[Remainder of Page Intentionally Left Blank]

7

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

"PepperBall"

PepperBall Technologies, Inc.
By: /s/ Eric P. Wenaas
Name: Eric P. Wenaas
Title: Chief Executive Officer "SWAT"

Security With Advanced Technology, Inc.
By: /s/ Jeffrey McGonegal_
Name: Jeffrey McGonegal
Title: Chief Executive Officer



“STOCKHOLDERS”

/s/ Gregory Pusey
Gregory Pusey IRA

Cambridge Holdings, Ltd.

By: /s/ Gregory Pusey
Gregory Pusey
President

/s/ Gregory Pusey
Gregory Pusey

/s/ Thomas Marinelli
Thomas Marinelli

/s/ Jeffrey McGonegal
Jeffrey McGonegal

McGonegal Family Partnership

By: /s/ Jeffrey McGonegal
Jeffrey McGonegal
General Partner







[Signature Page to SWAT Stockholders Voting Agreement]

8

--------------------------------------------------------------------------------



A-1

EXHIBIT A

STOCKHOLDERS

Name

Address

Number and Type of Shares

Gregory Pusey IRA

c/o Security With Advanced Technology, Inc.

1722 Boxelder St., Suite 101
Louisville, Colorado 80227

12,575 shares of Common Stock

Cambridge Holdings, Ltd.

c/o Security With Advanced Technology, Inc.

1722 Boxelder St., Suite 101
Louisville, Colorado 80227

6,007 shares of Common Stock

Gregory Pusey

c/o Security With Advanced Technology, Inc.

1722 Boxelder St., Suite 101
Louisville, Colorado 80227

272,221 shares of Common Stock  

174 shares of Series A Preferred Stock
 
3,000 Shares of Series B Preferred Stock          

Thomas Marinelli

c/o Security With Advanced Technology, Inc.

1722 Boxelder St., Suite 101
Louisville, Colorado 80227

34,101 shares of Common Stock

Jeffrey McGonegal

c/o Security With Advanced Technology, Inc.

1722 Boxelder St., Suite 101
Louisville, Colorado 80227

56,307 shares of Common Stock

McGonegal Family Partnership

c/o Security With Advanced Technology, Inc.

1722 Boxelder St., Suite 101
Louisville, Colorado 80227

1,087 shares of Common Stock



A-1

--------------------------------------------------------------------------------



EXHIBIT B

IRREVOCABLE PROXY

        The undersigned Stockholder of Security With Advanced Technology, Inc.,
a Colorado corporation (“SWAT”), hereby irrevocably (to the fullest extent
permitted by law), but subject to the termination provisions hereof, appoints
PepperBall Technologies, Inc., a Delaware corporation (“PepperBall”), as the
sole and exclusive attorney and proxy of the undersigned, with full power of
substitution and resubstitution, to vote and exercise all voting and related
rights (to the full extent that the undersigned is entitled to do so) with
respect to all of the shares of SWAT that now are or hereafter may be
beneficially owned by the undersigned, and any and all other shares or
securities of SWAT issued or issuable in respect hereof on or after the date
hereof (collectively, the “Shares”) in accordance with the terms of this Proxy.
The Shares beneficially owned by the undersigned Stockholder of SWAT as of the
date of this Proxy are listed on the final page of this Proxy. Upon the
undersigned’s execution of this Proxy, any and all prior proxies given by the
undersigned with respect to any Shares are hereby revoked and the undersigned
agrees not to grant any subsequent proxies with respect to the Shares and the
matters set forth in the third paragraph hereof.

        This Proxy is irrevocable (to the fullest extent permitted by law),
subject to the termination provisions hereof, is coupled with an interest and is
granted pursuant to that certain Voting Agreement of even date herewith by and
among PepperBall, SWAT and the undersigned Stockholder (the “Voting Agreement”).

        PepperBall is hereby authorized and empowered by the undersigned to act
as the undersigned’s attorney and proxy to vote the Shares, and to exercise all
voting, consent and similar rights of the undersigned with respect to the Shares
(including, without limitation, the power to execute and deliver written
consents) at every annual, special or adjourned meeting of stockholders of SWAT
and in every written consent in lieu of such meeting: (i) in favor of the
adoption of the Merger Agreement and the other transactions contemplated by the
Merger Agreement; (ii) against any proposal for any merger, consolidation, sale
of assets, recapitalization or other business combination involving SWAT (other
than the Merger Transaction) or any other action or agreement that would result
in a breach of any covenant, representation or warranty or any other obligation
or agreement of SWAT under the Merger Agreement or which would result in any of
the conditions to SWAT’s obligations under the Merger Agreement not being
fulfilled; and (iii) in favor of any other matter required under the Merger
Agreement to close the Merger Transaction.

        PepperBall may not exercise this Proxy on any other matter except as
provided above. The undersigned Stockholder may vote the Shares on all other
matters.

        Any obligation of the undersigned hereunder shall be binding upon the
successors and permitted assigns of the undersigned.

        This Proxy is irrevocable (to the fullest extent permitted by law),
subject to the termination provisions hereof.

B-1

--------------------------------------------------------------------------------



        This Proxy, and all obligations of the undersigned hereunder, shall
terminate immediately, without any further action being required, upon the
earlier of (i) any termination of the Merger Agreement and (ii) the consummation
of the Merger Transaction.

        Dated: May 27, 2008

"STOCKHOLDERS"

--------------------------------------------------------------------------------

Shares of
Common Stock

--------------------------------------------------------------------------------

Shares of
Preferred Stock

--------------------------------------------------------------------------------

/s/ Gregory Pusey      12,575    0   Gregory Pusey IRA   Cambridge Holdings,
Ltd.    6,007    0     /s/ Gregory Pusey    Gregory Pusey   President     /s/
Gregory Pusey     272,221    3,174   Gregory Pusey     /s/ Thomas Marinelli   
 34,101    0   Thomas Marinelli     /s/ Jeffrey McGonegal     56,307    0  
Jeffrey McGonegal   McGonegal Family Partnership     By: /s/ Jeffrey McGonegal
    1,087    0   Jeffrey McGonegal   General Partner  

[Signature Page to Irrevocable Proxy]









B-2

--------------------------------------------------------------------------------

